Title: To Alexander Hamilton from Charles Carroll of Carrollton, 9 October 1798
From: Carroll, Charles (of Carrollton)
To: Hamilton, Alexander


          
            Dear Sir,
            Annapolis 9th. Oct. 1798.
          
          When you have perused the subjoined testimonials, which I have copied from the originals, you will readily perceive, that nothing I can say, can add to the strong recommendations given to the gentleman, in whose behalf I take the liberty to address this letter to you.
          The Count de Moelien is desirous of employment in our army the line of his profession; bred a Soldier an inactive life neither suits his temper, nor I fear, his circumstances: exiled from his country, & most probably cut off from all the means of subsistance he formerly derived from his estate in France, he anxiously looks forward to some employment in our army; the post he is most solicitous to obtain, is to be one of your aids de camp. The Count speaks English well enough to be perfectly understood. If you can gratify his ardent desire, I believe you will confer a great obligation on a man grateful, & deserving of it, and I own I shall feel a particular pleasure, if thro’ any instrumentality of mine, he should be succesful. I am with sentiments of perfect esteem & respect Dr. Sir Yr most obdt. hum. Servt.
          
            Ch. Carroll of Carrollton
          
          Major General Hamilton New York—
        